Citation Nr: 0117954	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  00-12 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a left shoulder disorder as a result of 
treatment at a VA hospital in April 1999.  

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for an eye disorder as a result of treatment 
at a VA hospital in April 1999.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from June 21, 1968, 
to December 11, 1968.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) No. Little Rock, 
Arkansas, Regional Office (RO), which denied the claim for 
service connection for a left knee disorder on the basis that 
it was not well grounded.  


REMAND

The appellant asserts that he has a left knee disorder that 
had its origin in service, and for which he has received 
treatment at a VA medical center throughout the years since 
service.  He also contends that because he has experienced 
left shoulder disability and blurred vision since undergoing 
genitourinary surgery at a VA hospital in April 1999 he is 
entitled to compensation under 38 U.S.C.A. § 1151 for left 
shoulder and eye disorders.  

Service medical records show treatment for left knee 
complaints, including pain over the medial meniscus, in July 
and August 1968.  VA medical records dated from April 1999 
show that the appellant received treatment for left shoulder 
disability shortly after undergoing right paramedian scar 
revision and left groin exploration on April 22, 1999, at a 
VA hospital.  

Review of the claims file reveals that the RO requested the 
appellant's VA medical records from the Wichita Medical 
Center in October 1999 and again in February 2000, but 
received no reply.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, supra.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, supra.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The Court has held that when the Board believes the medical 
evidence of record is insufficient it may supplement the 
record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, this case is REMANDED for the following actions:  

1.  The RO should contact the appellant and 
request that he provide the names and addresses 
of any health care providers from whom he has 
received eye treatment since April 1999, and, 
if possible, specify the appropriate dates of 
treatment.  Then, after any necessary 
authorization is obtained from the appellant, 
the RO should obtain copies of all treatment 
records for the appellant from the health care 
providers identified and associate them with 
the claims file.  

2.  After completion of the above requested 
development, the RO should schedule the 
appellant for a VA eye examination.  The claims 
folder and a copy of this remand must be made 
available to and reviewed by the examiner prior 
to the examination.  He should be requested to 
identify all eye disorders and to express 
opinions as to whether it is at least as likely 
as not that the appellant has an eye disorder 
for which the proximate cause was either 
carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault 
on the part of VA in furnishing the April 1999 
hospitalization and surgery, or an event not 
reasonably foreseeable with regard to the April 
1999 hospitalization and surgery.  The examiner 
should provide complete rationale for all 
conclusions reached.  

3.  The RO should contact the Wichita Medical 
Center for the purpose of obtaining all medical 
records pertaining to the appellant.  All 
records received from the medical center should 
be associated with the claims file.  

4.  The appellant should be afforded a VA 
orthopedic examination.  The claims folder and 
a copy of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  He should be requested to 
identify all left knee and left shoulder 
disorders and to express opinions as to whether 
(1) it is at least as likely as not that the 
appellant has a left knee disorder that had its 
origin in service, and (2) it is at least as 
likely as not that the appellant has a left 
shoulder disorder for which the proximate cause 
was either carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the April 1999 hospitalization and 
surgery, or an event not reasonably foreseeable 
with regard to the April 1999 hospitalization 
and surgery.  The examiner should provide 
complete rationale for all conclusions reached.  

4.  This remand constitutes notice to the 
appellant of the provisions pertaining to 
failure to report for scheduled examinations 
under 38 C.F.R. § 3.655, which hold that (1) 
[w]hen entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and [w]hen a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for 
increase, the claim shall be denied (38 C.F.R. 
§ 3.655(b)).  

5.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claims.  If the benefits sought 
on appeal remain denied, a supplemental statement of the case 
should be furnished to the appellant and his representative, 
and they should be afforded the appropriate period of time to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claims.  The appellant is not required to undertake any 
additional action until he receives further notification from 
VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

